IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                      FILED
                                                                   August 14, 2012
                                    No. 12-40772
                                                                    Lyle W. Cayce
                                                                         Clerk
IN RE: RICHARD M. KING, JR.,

                                             Movant


                            Motion for an order authorizing
                   the United States District Court for the Eastern
                             District of Texas to consider
                       a successive 28 U.S.C. § 2254 application


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:
      Richard M. King, Jr., Texas prisoner # 810257, has filed a motion for
authorization to file a successive 28 U.S.C. § 2254 application challenging his
1997 conviction for aggravated sexual assault of a child. King seeks to raise
claims that counsel rendered ineffective assistance because she (1) improperly
advised King to reject a plea offer of 20 years and (2) failed to inform him of a 12-
year plea offer.
      Before King may file a second or successive § 2254 application, he must
show that his proposed claims rely on either new evidence or “a new rule of
constitutional law, made retroactive to cases on collateral review by the Supreme
Court that was previously unavailable.” 28 U.S.C. § 2244(b)(2), (b)(3)(C). He
does not propose to assert any claim based on new evidence. Rather, King
contends that two Supreme Court decisions, Lafler v. Cooper, 132 S. Ct. 1376
                                 No. 12-40772

(2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012), provide new rules of
constitutional law that afford him relief. See § 2244(b)(2)(A).
      However, we agree with the Eleventh Circuit’s determination in In re
Perez, 682 F.3d 930, 933-34 (11th Cir. 2012), that Cooper and Frye did not
announce new rules of constitutional law because they merely applied the Sixth
Amendment right to counsel to a specific factual context. See United States v.
Rich, 141 F.3d 550, 554 (5th Cir. 1998). King fails to make a prima facie
showing that his proposed claims rely on new evidence or a new rule of
constitutional law as required by § 2244(b)(2).
      IT IS ORDERED that his motion for leave to file a second or successive
§ 2254 application is DENIED.




                                       2